Case: 1:15-cv-01046-SO Doc #: 273-1 Filed: 08/02/19 1 of 9. PageID #: 6085




                     EXHIBIT A
           Case: 1:15-cv-01046-SO Doc #: 273-1 Filed: 08/02/19 2 of 9. PageID #: 6086


                         CLEVELAND DIVISION OF POLICE
                               GENERAL POLICE ORDER
EFFECTIVE DATE:             CHAPTER:                                     PAGE:           NUMBER:

                                                                             1 of 8
SUBJECT:

                          COMMUNITY AND PROBLEM-ORIENTED POLICING
CHIEF:




PURPOSE:          To establish guidelines for officers of the Cleveland Division of Police relative to
                  community engagement and problem-solving policing to provide clarity in regards to the
                  expectations of all members. Members of the Division are a visible, important, and
                  influential segment of the entire community. Communication and collaboration among all
                  segments of the community are vital.

POLICY:           The Division cannot produce a safe community alone. Instead, the Division must partner
                  and build relationships across the community to ensure public safety and address
                  community concerns. Community and Problem-Oriented Policing (CPOP) is an
                  organizational strategy that promotes community partnerships and problem-solving
                  techniques to proactively address the immediate conditions that give rise to public safety
                  issues such as crime, social disorder, and fear of crime. It is the responsibility of all
                  members of the Division beginning with the Chief, through the chain of command to every
                  officer without regard to where they are assigned. CPOP is not the sole responsibility of
                  any single district, bureau, or unit.

                  CPOP is at the core of how the Division recruits and hires, allocates resources, trains,
                  promotes, evaluates officers and the Division, and collects data. All officers shall
                  incorporate bias-free and procedural justice principles during any interaction with the
                  community.

DEFINITIONS:

Asset Map: A tool used to “inventory community resources. It contains locations of recreation centers,
schools, faith-based organizations, and community resource/organization locations, and mapped for each
District. It will be distributed to all commanders and available to all officers.

Casual Encounter: A voluntary encounter between the police and an individual with the intent of
engaging in informal, and/or non-investigative conversation. A reasonable person in the individual’s
position would feel free to leave and/or decline any of the officer’s requests at any point.

Collaborative Problem-Solving: Any act or engagement where officers, in collaboration with the public,
are attempting to identify sources of community problems, co-produce a solution, and assess the outcome.

Community Engagement: Any interaction with an individual or group other than through criminal
investigation or casual encounter.

Community Outreach: An activity that provides services to community members who might not
otherwise have access to them.
              Case: 1:15-cv-01046-SO Doc #: 273-1 Filed: 08/02/19 3 of 9. PageID #: 6087
 AND PAGE:        SUBJECT:                                                                          NUMBER:

     2 of 8                  COMMUNITY AND PROBLEM ORIENTED POLICING


Community and Problem-Oriented Policing Activity: CPOP is a combination of the core principles of
community policing and the methodology of collaborative problem solving (also referred to as problem-
oriented policing). Community policing principles refer to the manner in which the Division and its
officers routinely and proactively engage the community to create partnerships and co-produce public
safety. It also applies to the aligning of organizational structure to reflect and support partnerships and
community needs/wants throughout the Division.

District Policing Committees (DPC): Formerly called District Community Relations Committees, DPCs
are used as a method of establishing and maintaining relationships with community members. There is
one DPC per Police District, and each DPC is co-chaired by the District Commander and a civilian
resident. The Co-Chairs are assisted by a representative from the Community Relations Board (CRB).
DPC meetings are open to all members of the community. They provide direct access to the district
commander and other members of law enforcement. Residents, the Commanders, and officers
communicate about topics such as crime statistics, strategies to address problems, upcoming events and
initiatives, CDP policy and practices, and any matter that may arise.

Partnership: Any arrangement, or information sharing, formal or informal, that the Division participates
with an individual or an organization that is community-based, public or private that will help increase
public safety.

Procedural Justice: Four central principles designed to build public confidence in the police by 1)
treating people with dignity and respect; 2) giving individuals a chance to be heard during encounters; 3)
making decisions fairly and transparently, based on facts; 4) conveying goodwill and trustworthiness.

SARA Model: A core component of CPOP involves officers collaboratively engaging the community to
address safety issues in an area. One method that CDP officers will use is the SARA model (Scanning,
Analysis, Response, and Assessment). The “scanning” step refers to several methods to identify problems
and potential consequences of the problem. “Analysis” refers to identifying the conditions of the
problems, understanding and researching the known elements of the problem, and identifying relevant
data and available resources. The “response” portion of SARA refers to the steps taken to solve the
problem, and “assessment” refers to the evaluation of the strategy used.


PROCEDURES:

I.           CPOP Activity

             A.      Officers shall be familiar with the geographic areas that they serve, including their assets,
                     challenges, problems, business, residential and demographic profiles, and community
                     groups and leaders; engage in problem identification and solving activities with the
                     community groups and members regarding the community’s priorities; and work
                     proactively with other city and county departments to address quality of life issues.

             B.      Members assigned to the patrol section and assigned to patrol duties are expected to spend
                     an average of 20% of their time engaging with community members to build relationships,
                     partnerships, and trust, and collaboratively solve community concerns.
             Case: 1:15-cv-01046-SO Doc #: 273-1 Filed: 08/02/19 4 of 9. PageID #: 6088
AND PAGE:        SUBJECT:                                                                        NUMBER:

  3 of 8                    COMMUNITY AND PROBLEM ORIENTED POLICING


            C.      There is no mandatory minimum amount of time that officers must meet in a given shift,
                    week, or year. Circumstances beyond the control of the officer and Division may allow
                    officers to spend more or less time depending on call volume, emergencies, staffing needs,
                    and other practical realities.

            C.      Members that are not assigned to the patrol section or otherwise tasked with patrol duties
                    will be responsible for engaging in CPOP activity as often as possible given the nature of
                    their assignments. The percentage of time expected to engage in CPOP activities for
                    personnel not permanently assigned to patrol will be based on the daily duties of the
                    individual bureaus/units and determined by the practicality of the opportunities presented
                    to those bureaus/units. Bureau/Unit Officers in Charge and Commanders will determine
                    the frequency with which non-patrol personnel is expected to engage in CPOP activities
                    and will ensure that it is clearly defined and a part of their performance objectives.

            D.      Community engagements include both formal, organized activities and more informal,
                    officer-initiated activities. Formal activities may include, but are not limited to, the
                    following:

                    1.      Bike/Foot patrols used for the sole purpose of community engagement.

                    2.      Neighborhood walks and talks.

                    3.      Participation in community events/meetings.

                    4.      Hosting and participation in Safety Fairs.

                    5.      Division presentations and training such as personal safety, career day, Citizens
                            Academy, etc.

                    6.      Providing a community service such as providing maintenance, providing a ride, or
                            making a donation.

                    7.      Collection and review of data to engage in collaborative problem-solving with
                            community members to improve a problem in the neighborhood.

            E.      Informal activities may include, but are not limited to, the following:

                    1.      Following up with crime victims.

                    2.      Checking in with business owners, school representatives, or community
                            organizations to ask about problems that they may have encountered and how the
                            police can assist.

                    3.      Encouraging community members to participate in District Policing Committees
                            and block clubs.

                    4.      Reading books to children.
               Case: 1:15-cv-01046-SO Doc #: 273-1 Filed: 08/02/19 5 of 9. PageID #: 6089
  AND PAGE:        SUBJECT:                                                                           NUMBER:

      4 of 8                  COMMUNITY AND PROBLEM ORIENTED POLICING


                      5.      Visiting recreation centers, mental health facilities, businesses, places of worship,
                              schools, etc.

                      6.      Getting acquainted with community members.

                      7.      Encouraging community members to connect with the Division and their respective
                              District on social media.

              F.      Problem-solving activities include, but are not limited to, the following:

                      1.      Working with community members to identify and solve sources of community
                              problems.

                      2.      Officer initiated actions to identify and solve sources of community problems.

                      3.      Working proactively with other City and County Departments to address quality of
                              life issues.

                      4.      Create and implement action plans with community members.

                      5.      Using data to identify and resolve problems, or things that happen multiple times,
                              for both the community and police, such as finding the top ten addresses for calls
                              for service in the zone.

                      6.      Identifying and solving problems in ways other than arrest, such as connecting
                              community members to services that provide assistance such as mental health and
                              homeless services, drug treatment facilities, and domestic violence agencies.

               G. Brief, casual encounters in which officers spend minimal time interacting with civilians in a
                  voluntary, non-investigative manner does not constitute community engagement or problem-
                  solving activities.

II.           Community Partnerships to Improve Public Safety

              A.      Members of the Division are expected to build and maintain active partnerships with
                      community stakeholders to improve public safety.

              B.      To create partnerships, officers shall get to know the communities that they patrol and
                      learn their safety needs and wants.

              C.      Officers shall form partnerships with all communities that include but are not limited to:

                      1.      Civilians and community organizations.

                      2.      Community Development Corporations.

                      3.      Youth and youth advocates.
             Case: 1:15-cv-01046-SO Doc #: 273-1 Filed: 08/02/19 6 of 9. PageID #: 6090
AND PAGE:        SUBJECT:                                                                              NUMBER:

  5 of 8                    COMMUNITY AND PROBLEM ORIENTED POLICING


                    4.      LGBTQ individuals.

                    5.      Religious and ethnic communities.

                    6.      Block clubs.

                    7.      Homeless community.

                    8.      Community members with mental illness or other behavioral health issues, and the
                            organizations representing those communities.

            D.      Asset Map

                    1.      An asset map is a reference source for the districts to use to identify resources in
                            their neighborhoods that could assist with CPOP. Each district has a unique mix of
                            communities with distinct wants/needs, and many may not be exclusive to a
                            pinpoint on a map. The map depicts the makeup of the neighborhoods in the
                            Districts and will benefit personnel as they create partnerships and coproduce
                            safety, especially as it relates to those that do not readily interact with the Division.

                    2.      The map is available for all officers and may be used as a tool to learn community
                            partners.

                    3.      The map is produced in collaboration with the City of Cleveland Office of
                            Prevention, Intervention, and Opportunity for Youth and Young Adults, the City
                            Planning Commission, the Safe Routes Program, the Community Relations Board,
                            Community Development Corporations, the Cleveland Division of Police, and
                            other community organizations.

                    4.      The Commander of the Bureau of Community Policing will ensure that the map is
                            updated yearly, and made available to all personnel electronically.

            E.      District Policing Committees DPC District Policing Committees

                    1.      DPCs are an essential part of the Division’s CPOP plan because they are one of the
                            tools at the Division’s disposal for engaging the community and conducting
                            problem-solving.

                    2.      District Commanders will use the DPC meetings as opportunities to identify,
                            assess, and collaboratively solve problems in their District. They will also use the
                            sessions to solicit input on the Divisions policies and procedures.

                    3.      The DPCs will assess the Divisions overall performance and its CPOP activities by
                            surveying community members.

                    4.      Officers will use the DPCs as an opportunity to know better and understand the
                            members of the community that they patrol and create relationships and
                            partnerships.
                Case: 1:15-cv-01046-SO Doc #: 273-1 Filed: 08/02/19 7 of 9. PageID #: 6091
   AND PAGE:        SUBJECT:                                                                      NUMBER:

       6 of 8                  COMMUNITY AND PROBLEM ORIENTED POLICING



                       5.      The interactions at DPCs are informative and used to build community/police
                               relationships.

                       6.      Officers shall encourage community members to attend DPC meetings.

III.           Data Collection

               A.      Officers shall document all CPOP activity, including both community engagement and
                       problem-solving (CPOP/SARA) using the Division’s data collection software.

               B.      For each CPOP activity that officers participate in, a computer-aided dispatch (CAD)
                       number shall be generated.

                       1.      If a call for service leads to a CPOP activity, a separate CAD number shall be
                               generated.

               C.      Officers shall complete a data entry form for all CPOP activity using the related
                       Community Engagement or CPOP/SARA Forms within the data collection software
                       system. All mandatory data fields within the forms shall be entered accurately and
                       completely.

                       1.      Mandatory data fields within the Community Engagement Form include but are not
                               limited to, the following:

                               a)    The date and location of occurrence of the event.

                               b)    The duration of the event.

                               c)    The amount and badge numbers of the officers involved.

                               d)    The assignment(s) of the officer(s) involved.

                               e)    An estimated number of community participants.

                               f)    The demographic information of the community participants.

                               g)    Whether or not the encounter was officer-initiated.

                               h)    Whether or not the encounter was school-related and if so, the type of
                                     school-related events such as career day, lunch with students, DARE, or
                                     other safety presentations.

                               i)    Whether or not the event was an organized event (e.g., block clubs,
                                     community meetings, holiday events) and if so, the type of organization
                                     involved (e.g., business, faith-based, social service).
             Case: 1:15-cv-01046-SO Doc #: 273-1 Filed: 08/02/19 8 of 9. PageID #: 6092
AND PAGE:        SUBJECT:                                                                         NUMBER:

  7 of 8                    COMMUNITY AND PROBLEM ORIENTED POLICING


                            j)     The type of officer-initiated engagement (e.g., social contact, community
                                   service, community problem-solving).

                                   i.     Social contact includes activities such as a casual
                                          conversation/interaction, mentoring, or phone/email contact.

                                   ii.    Community service includes activities such as welfare checks, safety
                                          recommendations, or providing items or gifts.

                                   iii.   Community problem-solving includes activities such as assisting an
                                          individual in resolving a specific issue, coordinating with other
                                          agencies/services.

                    2.      Mandatory data fields within the CPOP/SARA form may vary based on the
                            necessary strategies taken to resolve the problem. The data fields include, but are
                            not limited to, the following:

                            a)     A brief description of the problem.

                            b)     The nature of the problem.

                            c)     How the problem was identified.

                            d)     When the problem occurs.

                            e)     How long the problem has occurred for.

                            f)     What strategies were used to address the problem?

                            g)     Who was involved in the response?

                            h)     What difficulties were faced?

                            i)     The results/conclusions of the efforts.

                            j)     The factors supporting the results/conclusions.

                            k)     How long did it take to resolve the problem?

                            l)     Whether or not the problem will need follow-up.

                            m)     The status if the problem.


II.         Accountability

            A.      Officers will not be subject to discipline based solely on their inability to meet CPOP
                    expectations. However, meeting or not meeting expectations about engaging in
              Case: 1:15-cv-01046-SO Doc #: 273-1 Filed: 08/02/19 9 of 9. PageID #: 6093
 AND PAGE:        SUBJECT:                                                                            NUMBER:

     8 of 8                  COMMUNITY AND PROBLEM ORIENTED POLICING


                     community engagement and problem-solving activities shall be used in the evaluation
                     process in determining promotions, assignments, and evaluations. (Refer to GPO 1.1.08
                     Performance Evaluations. Performance Evaluations is currently in the revision process.)

V.           Supervision

             A.      Supervisors shall:

                     1.      Ensure that officers assigned to the Patrol Section devote time in their work day to
                             community engagement activities.

                     2.      Provide opportunity, support, guidance, and education to officers to ensure that
                             CPOP is being effectively implemented.

                     3.      Provide support, guidance, and education to ensure that officers incorporate CPOP,
                             Bias-Free, and Procedural Justice Principles during interactions with citizens. (See
                             GPO 1.01.08).

                     4.      Recognize officers who excel at positively engaging the community and/or
                             collaborative problem-solving, and remediate those that are not effectively
                             implementing the CPOP process and principles.

                     5.      Ensure that officers are actively participating in community meetings and events
                             and assign officers to community meetings and events when they are not.

                     6.      Ensure that their officers are equipped with and carry business cards.

                     7.      Ensure that officers are entering Community Engagement and CPOP data properly
                             into the data collection software.
